Citation Nr: 0911024	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a sinus condition 
with cough.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for bilateral inguinal 
hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to 
December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and August 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  

In October 2008, the Veteran submitted additional evidence, 
along with a wavier of RO review of that evidence.

The issue of service connection for PTSD, the (reopened) 
issue of service connection for a sinus condition with cough, 
and the issue of an increased rating for bilateral inguinal 
hernia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in July 1989, the Board denied the 
Veteran's claim for service connection for a sinus condition 
with cough.

2.  Evidence received since the July 1989 Board decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a sinus condition with cough.



CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a sinus condition with cough has been 
received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service 
connection for a sinus condition with cough has been 
reopened, the Veteran is not prejudiced by the fact that the 
notice requirements of the VCAA, as set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), were not met.

In light of the favorable determination with regard to 
reopening the Veteran's sinus claim, further development with 
regard to VA's duties to notify and assist would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

The Veteran's appeal for service connection for a sinus 
condition with cough was denied by the Board in a July 1998 
decision.  While the post-service medical records at that 
time contained a finding of rhinitis and a finding of 
sinusitis, these record did not show that the Veteran had a 
chronic sinus disability related to service.  The July 1998 
Board decision was final when issued.  38 C.F.R. § 20.1100 
(2008).  In February 2005, the Veteran submitted his request 
to reopen his claim for service connection for a sinus 
condition with cough. 

A claim that has been denied in a Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(c), 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100.  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

A review of the evidence of record prior to the July 1989 
final Board decision does not reveal any medical evidence 
indicating a diagnosis of chronic sinusitis.  The medical 
evidence received since the July 1989 Board decision includes 
a May 2001 VA outpatient record that shows that the Veteran 
has chronic sinusitis.  

Because this newly submitted evidence provides an element in 
support of the Veteran's claim, a diagnosis of a current 
chronic sinusitis disability, which was not of record prior 
to the July 1989 Board decision, it raises a reasonable 
possibility of substantiating the claim, so is material to 
the Veteran's claim.  Because new and material evidence has 
been received, service connection for a sinus condition with 
cough is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for a sinus condition with cough is 
reopened.


REMAND

While the Veteran was provided a diagnosis of PTSD by a 
private physician in March 2005, the stressors upon which 
such was based were not specifically identified.  For this 
noncombatant Veteran, the Board is unable to grant service 
connection for PTSD unless there is a diagnosis of PTSD which 
is based on a verified stressor.  See 38 C.F.R. § 3.304(f).  
The evidence submitted by the Veteran in October 2008 appears 
to provide verification for two of the Veteran's alleged 
stressors.  Accordingly, the Veteran's PTSD claim must be 
remanded in order for the RO to first consider whether the 
evidence submitted by the Veteran in October 2008 verifies 
any of his claimed stressors, and if so, for the Veteran to 
be provided a VA psychiatric examination to determine if the 
Veteran currently experiences PTSD based on such verified 
stressor(s).

The Veteran's service treatment records reveal diagnoses of 
sinusitis in January 1976, March 1976, and May 1976.  At his 
October 2008 hearing the Veteran reported that he developed a 
sinus problem during service and that he continued to have 
sinus problems ever since discharge from service.  As noted 
above, the medical evidence indicates that the Veteran has 
been diagnosed with chronic sinusitis since discharge from 
service.  A VA examination with nexus opinion should be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 C.F.R. § 3.159(c)(4) (2008).

With regard to the Veteran's claim for an increased rating 
for his hernia disability, a March 2008 VA examination report 
revealed no hernias present.  At the October 2008 hearing the 
Veteran testified that his left hernia area is bulging out 
again.  Since the Veteran's March 2008 hearing testimony 
indicates that his hernia disability has increased in 
severity since the March 2008 VA examination report, a new VA 
examination describing the current severity of the Veteran's 
bilateral hernia disability is necessary.  VA's duty to 
assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination].

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the documents 
submitted by the Veteran in October 2008.  
If the RO determines that these documents 
verify any of the Veteran's claimed 
stressors, the Veteran should be scheduled 
for a VA psychiatric examination.  The 
examiner should be asked to make a 
determination as to whether the Veteran 
has post-traumatic stress disorder and, if 
so, to provide an opinion as to whether it 
is at least as likely as not that such 
post-traumatic stress disorder is a result 
of a verified in-service stressor.  The 
Veteran's claims file must be provided to 
the examiner and reviewed prior to the 
examination.  The VA examiner should state 
on the examination report whether such 
review of the record has been made.  The 
examiner should provide reasons and bases 
for all opinions expressed.  

2.  Schedule the Veteran for a VA 
examination of the sinuses to determine 
nature and etiology of all sinus 
disabilities present.  All necessary tests 
and studies should be performed.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) any current sinus disability is 
related to the diagnoses of sinusitis 
during service.  The examiner should be 
provided the Veteran's claims folders for 
review of the Veteran's medical history.  
Reasons and bases for all opinions should 
be provided.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current manifestations and severity of 
his service-connected bilateral inguinal 
hernia.  The examiner should be provided 
the Veteran's claims folders for review of 
the Veteran's medical history.  The 
examiner should describe all findings in 
detail, and should explain the rationale 
for any conclusions reached.

4.  When the above actions have been 
accomplished, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought is not granted, the RO should 
provide the Veteran and his representative 
a supplemental statement of the case, and 
afford the appropriate period of time to 
respond.  The supplemental statement of 
the case should include review of all 
evidence received since issuance of the 
September 2008 supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


